Title: To Benjamin Franklin from Madame Lafargue: Bill and Memoir, [15 January 1781]
From: Lafargue, Madame ——
To: Franklin, Benjamin


I.
[January 15, 1781]
La Delafargue a servi Monsieur DIne [Deane] place Louis Quinze, en qualité de Cuisiniere pendant treise mois Et quatre Jours a compter du 5 May 1777 quelle Est Entrée a son service ainsi qu’a Celuy de Monsieur franclin ou Elle a pris la place de la Pilé Cuisiniere aux mêmes gages quelle avoit, et ou il y avoit beaucoup de travail, ayant été forcée de payer a ses fraix un garçon de Cuisine. quelle supplie ces Messieurs de luy tenir Compte. Savoir sa place de Cuisiniere a 300 l.t. par an, trentesix Livres par an de Blanchissage, et six sols par jour de Vin.


pour Un an de Gages
300
”
”


pour Un Mois
25
”
”


pour 4 Jour
3
6
9


pour 13 mois de Vin a 9 l.t. par mois
117
”
”


pour 4 Jours a 6 sols
1
4
”


Un an de blanchissage
36
”
”


pour Un mois Et quatre Jours Idem
3
8
”


pour le Garçon de Cuisine quelle a payé pendant 11 mois a raison de 6 l.t. par mois
66
”
”


Total de ce qui revient a la Cuisiniere de la fargue
551.
18.
9.


 
II
[on or before January 15, 1781]
Mme. La Nommée Lafargue a eu L’honneur de Servir Monsieur franklin En qualité de Cuisiniere l’Espace de treize Mois & quatre Jours Tant a la place Louis 15 qu’a Passy. Il plut apres Cette Epôque a M. de franclin de prendre Un Maitre d’hôtel. Et avant son arrivée, M. de franclin fils prevint Mame. lafargue de ne faire aucune dépense, Luy disant qu’il alloit bientot arriver Un Mtre. D’hotel, ce qui n’ayant pas eu son effet dans le tems dit; Et la Maison, manquant de Tout nécéssaire, (ce qui fut representé a Monsieur de franclin fils) Alors Il ordonna a la Cuisiniere de faire a l’ordinaire les avances, Elle Régla enfin son Mémoire avec M. le fils pour le tems passé, sous l’Espérance ordinaire que la dépense qu’elle avoit fait seroit portée dans le mois suivant, et que le Maitre D’hotel arrivant luy rembourseroit le Courant, au Contraire, ce Chéf arrivé. Il fut ordonné a Md lafargue de luy remettre Toutes les Cléfs, et les Dépenses en Nature, quelle avoit fait Tant en Volaille que pour L’office, ce qui se montoit a Environ Vingt quatre livres que le Maitre D’hôtel refusa de Luy rembourser. Finalement n’y ayant point d’arrangement, Elle sortit, et deux Jours aprés Elle fut retrouver le Mtre: D’hotel pour son remboursement comme il Est dit cydessus. Il Luy fit Reponse que Mons. franclin fils luy avoit donné Un billet qui Constatoit quelle Etoit payée de tout. L’Epicier n’est pas non plus satisfait, et s’est addressé a Mme. Lafargue pour l’être, elle le renvoya Chés Mr. franclin qui Luy refusa son payement.
Mme. lafargue a L’honneur de prier Monsieur de franclin pere de Luy rendre Justice en luy faisant rentrer les avances quelle a faites, et la mettant a labry des demandes de l’Epicier. C’est dans cét Espoir et sous luy, qu’elle sera pour la Vie avec Respect.
